Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
         . Non-Final Rejection 

 The Status of Claims:
Claims 1, 6-10, 12, 15-19 are pending. 
Claims 1, 6-10, 12, 15-19 are rejected. 

DETAILED ACTION
1. 	Claims 1, 6-10, 12, 15-19 are under consideration in this Office Action.
 					       Priority 

2.	This application is a 371 of PCT/PCT/US17/24321 (03/27/2017).  
    Drawings
3.         The Drawings field on 9/25/2018 are accepted by the examiner. 

4.        None.. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 12, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


These expressions are vague and indefinite because the claim does not specify what each of the“ an electron withdrawing group adjacent the thioether moiety”, “ adjacent the electron withdrawing group”,” one of an electron donating group “and “a second electron withdrawing group adjacent the electron”;  “an electron donating group adjacent the electron withdrawing group”, and “a stabilizing moiety” is in terms of their corresponding chemical structures or chemical names . 
The specification does not clearly elaborate  what each of them is. Also , there are np their definitions for their terms. ,  


In claim 8   the phrases “an electron withdrawing group adjacent the thioether moiety” ; “ adjacent the electron withdrawing group”, “one of an electron donating group” and “a second electron withdrawing group adjacent the electron” are recited. 
These expressions are vague and indefinite because the claim does not specify what each of the“ an electron withdrawing group adjacent the thioether moiety”, “ adjacent the electron withdrawing group”,” one of an electron donating group “and “a second electron withdrawing group adjacent the electron”;  “is in terms of their corresponding chemical structures or chemical names . The specification does not 

In claim 9   the phrases “an electron withdrawing group adjacent the thioether moiety” ; “an electron donating group adjacent the electron withdrawing group” and “a stabilizing moiety” are recited. 
These expressions are vague and indefinite because the claim does not specify what each of the“ an electron withdrawing group adjacent the thioether moiety”;  “an electron donating group adjacent the electron withdrawing group”, and “a stabilizing moiety” is in terms of their corresponding chemical structures or chemical names . The specification does not clearly elaborate  what each of them is. Also , there are np their definitions for their terms. ,  
Conclusion
Claims 1, 6-10, 12, 15-19 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/22/2022